DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-2, 4-7, 9-13, 15-18, and 20 were amended. Claims 3, 14, and 19 were canceled; the rejections of these claims are moot. Claims 8 and 10 had been previously canceled. Claims 1-2, 4-7, 9, 11-13, 15-18, and 20 are pending and are examined herein.
The specification is objected to for failing to provide proper antecedent basis for one or more claim terms.
Claims  1, 4, 12, 15, 17, and 20 are objected to for minor informalities.
Applicant’s amendment overcomes the previous grounds of rejection under 35 USC 112(b).
Applicant’s amendment overcomes the previous grounds of rejection under 35 USC 101.
Applicant’s amendment overcomes the previous grounds of rejection of claims 1, 4-7, 9-12, 15-18 and 20 under 35 USC 103; however, upon further consideration, new grounds of rejection under 35 USC 103 are presented herein. See response to arguments.
The rejection of claims 2, 13, and 13 is maintained. See response to arguments.
	
Response to Arguments
	Applicant’s arguments filed 05/09/2022 regarding the rejection under 35 USC 101 have been fully considered and are persuasive. In particular, applicant argues that amendment providing details of the neural network training makes the claim eligible. Examiner agrees. The claims recite similar, though not identical, subject matter to now-canceled claim 3 which was not rejected under 35 USC 101.

	Applicant’s arguments filed 05/09/2022 regarding the rejection under 35 USC 103 have been fully considered, and are persuasive in part. Applicant argues that the independent claims, as amended, recite subject matter which is not taught by Heimendinger, Burgoon and Baluja. Examiner agrees. In particular, Hastie (previously applied to dependent claims 2-3, 13-14, and 18-19) is now relied upon to teach specifics of the neural network and neural network training. See current rejection for full description.

	Applicant further argues that Heimendinger, Burgoon and Baluja fail to teach aspects of the amended independent claims related to the generation of the metric table. While examiner agrees that Heimendinger, considered alone, fails to teach the generation of the metric table in its entirety, examiner disagrees that the this is not taught by the combination of Heimendinger, Burgoon and Baluja. In particular, Burgoon is relied upon (in combination with the other cited references) to teach the generation of the metric table. See current rejection for full description.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The claims recite “analytical tools”; however, the specification fails to provide proper antecedent basis for this claim term.

Claim Interpretation
	The claims recite “a set of users”, “a user” and “a first user”. The broadest reasonable interpretation of the claims encompasses the “user” and the “first user” being the same and the “set of users” including only that single user.

Claim Objections
Claims 1, 4, 12, 15, 17, and 20 are objected to because of the following informalities:  
Claims 1, 12 and 17 recite “the user forecast of a first user”; however, this limitation (i.e., “user forecast of a first user”) lacks proper antecedent basis. 37 CFR 1.71(a) requires the use of “full, clear, concise, and exact terms”. The limitation would be more clearly recited by amending to “a [[the]] user forecast of a first user”.
Claims 4, 15, and 20 recite “that that” in the third and fourth limitations. This appears to be a typographical error for “. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-7, 9, 11-13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Heimendinger” (US 2011/0055202 A1) in view of “Burgoon” (US 2004/0111410 A1), further in view of “Baluja” (US 9,026,479 B1), and further in view of “Hastie” (The elements of statistical learning: data mining, inference, and prediction).


Regarding claim 1, Heimendinger teaches
	A computer-implemented method comprising: (Heimendinger, Abstract describes using a predictive model to determine queries likely to be executed by a user, executing the queries, and caching results to be provided to a user. [0014-0015] indicates that the techniques are practiced using a computer.)
	obtaining data indicative of a set of historical actions performed by a set of users through an application; (Heimendinger, [0021] describes using input parameters including query history to build a model for predicting future queries. Figure 3, element 334 shows this data being obtained (334) and stored in a database (340). [0018] indicates that the queries are requested through an application.)
	determining…a likelihood of use by a user at a later time point, wherein the user belongs to the set of users; ([0031] describes the model determining confidence levels for a variety of queries (i.e., actions). Based on a comparison of these confidence levels to a threshold, some of the queries are executed (as described at [0032]) and these queries are returned with a set of probabilities for each suggestion. These probabilities are determined using the forecast and are the likelihood that a user will perform a particular query (i.e. the likelihood that the user will request a particular data metric as described above.).)
	training… a neural network model configured to determine a user forecast indicative of a set of future actions to be performed by the user, (Heimendinger teaches updating the model based on feedback at [0032] and Figure 3, step 342. [0031] indicates that the model may be a neural network. [0032] indicates that the model may be used to determine probabilities that a user will perform an action.)
	…accessing the neural network model; ([0032] describes using the model to determine probabilities/likelihoods that a user will perform an action. [0031] indicates that the model may be a neural network. Using the neural network to determine a probability/likelihood necessarily requires “accessing” the model.)
	determining, based on accessing the neural network model, the user forecast of a first user, wherein the user forecast is indicative of a set of future actions to be performed by the first user through the application at a later time point,  (Heimendinger, [0032] describes using the model to determine probabilities/likelihoods that a user will perform an action. [0031] indicates that the model may be a neural network. Using the neural network to determine a probability/likelihood necessarily requires “accessing” the model. [0021] describes using input parameters such as user profile, organizational profile, peer usage, query history, etc. to build a model for predicting future queries (a future action which is at a later time point). In particular, peer usage include previously run queries by a set of users (the peers) that does not include the user as it would not appear reasonable to interpret a user as being his/her own “peer”. As described at [0029], these queries generate particular pieces of information such as price amount, percentage, average, min, max, etc. Figure 3, element 344 shows a predictive model. The training and action of the model is described at least at [0030-0031]. As described at [0030-0031], the model generates confidence levels for future queries (i.e. queries to be performed at a future time point). As described at [0030], the predictive model is built using the data stored at data structure 340, which includes the historical query information and the peer usage information as described above, so the prediction is based on historical actions performed by other users. Furthermore, [0030] describes the prediction being based on “X”, where “X” includes previous queries. Figure 2 provides an example in which an action may be predicted. For example, going from 222 to 224, the user expands a USA tab, which launches queries for both “sales” and “taxes” for the states which are shown.)
	and the user forecast includes a set of data metrics, each data metric corresponding to a respective analytical tool accessible through the application; (Heimendinger, [0032] describes the model returning a set of queries likely to follow from the most recent query along with statistical probabilities. [0029] indicates the informational content of a query. In particular, the queries include measures (e.g., price, amount, percentage, etc.) and may also include aggregation methods (e.g., min, max, etc.). The data metrics are being interpreted as corresponding to a query which includes both a measure and aggregation method, with the aggregation method being an analytical tool.)
	obtaining, for each data metric of the user forecast of the first user, an importance score, (Heimendinger, As described at [0030-0031], the model generates confidence levels for future queries (i.e. queries to be performed at a future time point). The confidence levels are being interpreted as corresponding to importance scores. That is, queries that the predictive system is more certain will be performed are more important.)
…selecting, based on the importance score for each of the data metrics, a subset of data metrics from the set of data metrics, wherein the subset of data metrics only includes data metrics that are predicted to be used by the first user in a data processing operation at the later time point; (Heimendinger, [0032] describes selecting a subset of the identified queries based on the confidences/importance scores. The measures (see [0029] as described above) corresponding to the selected subset of queries corresponds to the subset of data metrics from the set of data metrics. The selected subset include data metrics which occur in queries which exceed a threshold probability (i.e., are predicted) to be used in the future.)
	…determining first quantitative information for a first data metric included in the subset of data metrics, wherein the first data metric is associated with a first future action included in the set of future actions; determining second quantitative information for a second data metric included in the subset of data metrics, wherein the second data metric is associated with a second future action that is (i) included in the set of future actions and (ii) different from the first data metric; (Heimendinger, [0033] describes executing the preemptive queries suggested by the predictive model. Heimendinger teaches a plurality of queries and determining values for those queries. A user performing a first query corresponds to a first future action and a user performing a second, different, query corresponds to a second future action. The use of the word “preemptive” indicates that the queries are computed before they were entered by the user. [0021] makes this interpretation clear. Some of the values may need to be computed (e.g., the percentage of [0029]). Moreover, Figure 2, described at [0022-0027], shows several levels of data: city/county, state, country. In this example, the subset of data metrics would correspond to the city/county and state levels (where the state is the aggregation of the city/county level). For example, if “sales” were taken to be the first data metric, precomputing the sales for Live Oak could be taken to be a first numerical value. Similarly, if “taxes” were taken to be the second data metric, precomputing the taxes for Live Oak could be taken to be a second numerical value.)
	determining…[some] aggregated quantitative information; and (Heimendinger, [0033] describes executing the preemptive queries suggested by the predictive model. [0029] indicates that the queries may require aggregation (e.g., average, min, max, sum, count, etc.).)
	storing the first quantitative information, the second quantitate information, and [some] aggregated quantitative information… (Figure 3, element 348 shows cached results of preemptive queries. This is further described at [0033].) 
…providing [cached data], wherein the [cached data] is accessible before the set of future actions is performed by the user. ([0033] describes executing the preemptive queries suggested by the predictive model. Heimendinger teaches a plurality of queries and determining values for those queries. [0034] describes the system outputting data from the cache in response to a query. That is, the result of a query is ready/accessible before the user performs the query. Figure 2 provides an exemplary output.)
	Heimendinger does not appear to explicitly teach
	determining, for each historical action of the set of historical actions, a likelihood of use by a user at a later time point, wherein the user belongs to the set of users; 
	training, based at least on the likelihood, a neural network model 
	…wherein the neural network comprises an input layer, a hidden layer, and an output layer;
	… wherein the importance score is based on frequency of use, by the first user, of the analytical tool to which the data metric corresponds;
generating a metric table, wherein the metric table includes a set of quantitative information, wherein each quantitative information is associated with a corresponding one of the data metrics of the subset of data metrics, and wherein generating the metric table comprises:
	…determining, based on the first and the second quantitative information, aggregated quantitative information; and 
	storing the first quantitative information, the second quantitate information, and the aggregated quantitative information in the metric table; and
	providing the metric table, wherein the metric table is accessible before the set of future actions is performed by the user.
	However, Burgoon—directed to analogous art--teaches
generating a metric table, wherein the metric table includes a set of quantitative information, wherein each quantitative information is associated with a corresponding one of the data metrics of the subset of data metrics, and wherein generating the metric table comprises: (Abstract describes an “Information Reservoir” which is a subset of a full database or dataset which is used to provide answers to user queries, and comprises one or more tables (see [0051]). [0125,0128-0129] indicates that aggregates for the Information Reservoir may be precomputed and that the aggregation queries may be anticipated.)
	determining first quantitative information for a first data metric included in the subset of data metrics, wherein the first data metric is associated with a first future action included in the set of future actions; ([0080-0086] describes how the dataset may be reduced to create the Information Reservoir. In particular, [0085] indicates that the number of attributes may be reduced. That is, a subset of the attributes are identified for inclusion in the Information Reservoir. In the combination with Heimendinger, the techniques for determining first quantitative information (see discussion above) could be integrated with Burgoon to select quantitative information to be included in the Information Reservoir.)
	determining second quantitative information for a second data metric included in the subset of data metrics, wherein the second data metric is associated with a second future action that is (i) included in the set of future actions and (ii) different from the first data metric; ([0080-0086] describes how the dataset may be reduced to create the Information Reservoir. In particular, [0085] indicates that the number of attributes may be reduced. That is, a subset of the attributes are identified for inclusion in the Information Reservoir. In the combination with Heimendinger, the techniques for determining second quantitative information (see discussion above) could be integrated with Burgoon to select quantitative information to be included in the Information Reservoir.)
	determining, based on the first and the second quantitative information, aggregated quantitative information; and ([0087] indicates that aggregate attributes may be added to the dataset.  [0106] indicates that this may be performed based on an anticipated workload. [0125,0128-0129] indicates that aggregates for the Information Reservoir may be precomputed and that the aggregation queries may be anticipated. [0146] further clarifies that the aggregates of the variables may be limited based on those that are likely to be of interest to a user.)
	storing the first quantitative information, the second quantitate information, and the aggregated quantitative information in the metric table; and (The result of the reduction to select variables (see [0080-0086] as described above) and the addition of aggregate variables (see [0087, 0125, 0128-0129] as described above is that all of these data are stored in the Information Reservoir. [0087] indicates that the aggregate data is added to the source tables, so the data may be stored in a single table. Note examples of tables at [0063], where, for example, SALESDEPT is a single table. In the combination with Heimendinger, for example, the sales data would be stored in the same table, so the aggregate data would then be added to the respective table.)
providing the metric table, wherein the metric table is accessible before the set of future actions is performed by the user. ([0125,0128-0129] indicates that aggregates for the Information Reservoir may be precomputed and that the aggregation queries may be anticipated. [0146] further clarifies that the aggregates of the variables may be limited based on those that are likely to be of interest to a user. That is, the Information Reservoir is provided and accessible before the user performs the query.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Heimendinger to use the technique taught by Burgoon because this reduce unnecessary memory consumption as described by Burgoon at [0106]. Moreover, it would have been obvious to precompute aggregates because this results more accurate results as described by Burgoon at [0127].  
The combination of Heimendinger and Burgoon does not appear to explicitly teach 
	determining, for each historical action of the set of historical actions, a likelihood 
	training, based at least on the likelihood, a neural network model 
…wherein the neural network comprises an input layer, a hidden layer, and an output layer;
…wherein the importance score is based on frequency of use, by the first user, of the analytical tool to which the data metric corresponds;
However, Baluja—directed to analogous art—teaches
	wherein the importance score is based on frequency of use, by the first user, of the analytical tool to which the data metric corresponds; (Baluja, Abstract describes techniques for predicting a query. Column 3, lines 18-24 indicate that the frequency with which a user submits a query is used to predict future queries. Column 8, lines 21-36 provides further details of the model, which may output scores for various prediction categories (taken as being analogous to data metrics). In the combination with Heimendinger, the machine learning system taught by Heimendinger would be modified to accept as input a frequency of query use by the user as taught by Baluja. In the combination, the queries are taken to correspond to the data metrics taught by Heimendinger and described in detail above.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Heimendinger and Burgoon to use frequency of use by a user when assigning scores as taught by Baluja because this allows the model to balance the user’s current interests with the user’s most common interests as described by Baluja at column 3, lines 28-24. Moreover, “Training over two or more functions accounts for the sensitivity of any one function, and thus facilitates the generation of pre dictions that are more reliable then predictions based on any one of the functions” (Baluja, column 2, lines 42-46). That is, including more predictors in the model makes the model more robust.
	The combination of Heimendinger, Burgoon and Baluja does not appear to explicitly teach 
	determining, for each historical action of the set of historical actions, a likelihood 
	training, based at least on the likelihood, a neural network model 
	…wherein the neural network comprises an input layer, a hidden layer, and an output layer;
	However, Hastie—directed to analogous art—teaches
	determining, for each historical action of the set of historical actions, a likelihood… training, based at least on the likelihood, a neural network model  (Page 395, section 11.4 is directed to training neural networks. In particular, equation (11.10) shows the loss function used for classification problems (which this is understood to be as described above). This loss function is then used to perform the standard back-propagation algorithm described starting at the bottom of page 395. The gradient is computed from the loss function, which uses the predicted probabilities. That is, if the gradient descent algorithm is used to update the model in step 342 of Heimendinger, then the updating will be based on the probability scores. Second order methods, as described in the last paragraph of section 11.4 on page 397 also use the loss function R, and will consequently also be based on the probability scores. That is, for each training datapoint, a likelihood is computed so that the error may be backpropagated to train the model.)
	…wherein the neural network comprises an input layer, a hidden layer, and an output layer; (Page 393, Figure 11.2 shows the schematic of  single hidden layer, feed-forward neural network. The bottom layer is understood to correspond to the input layer. The middle layer is understood to correspond to the hidden layer. The top layer is understood to correspond to the output layer.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have modified the teaching of Heimendinger to use the back-propagation algorithm or second-order methods for training the neural network as taught by Hastie because the back-propagation algorithm is simple, local and parallelizable as indicated by Hastie in the second paragraph of page 397. Second order algorithms allow for faster convergence as described by Hastie in the last paragraph of section 11.4 on page 397.

	Regarding claim 12, Heimendinger teaches
	A system comprising: one or more computers; and a non-transitory computer-readable medium coupled to the one or more computers having instructions stored thereon, which, when executed by the one or more computers, cause the one or more computers to perform operations comprising: (Heimendinger, [0016, 0040-0042] and Figure 5 show/describe an embodiment as a system comprising one or more computers and a system memory comprising software applications.)
	The remainder of claim 12 is substantially similar to claim 1; claim 12 is rejected with the same rationale, mutatis mutandis.

	Regarding claim 17, Heimendinger teaches 
	A non-transitory computer storage device encoded with a computer program, the computer program comprising instructions that when executed by one or more computers cause the one or more computers to perform operations comprising: (Heimendinger, [0016, 0040-0042] and Figure 5 show/describe an embodiment as a system comprising one or more computers and a system memory comprising software applications.)
	The remainder of claim 17 is substantially similar to claim 1 and is rejected with the same rationale, mutatis mutandis.

Regarding claims 2, 13, and 18, the rejection of claims 1, 12, and 17 is incorporated herein. Furthermore, Heimendinger teaches
[input data] indicating historical actions performed by the user through the application, each subset representing a different feature of user behavior exhibited by the user when previously using the application; … [determining] the set of future actions based on a trained statistical model for the user;  (Heimendinger, [0021] describes using input parameters such as query history to build a model for predicting future queries (a future action which is at a later time point). In particular, peer usage include previously run queries by a set of users (the peers) that does not include the user as it would not appear reasonable to interpret a user as being his/her own “peer”. Figure 3, element 344 shows a predictive model. The training and action of the model is described at least at [0030-0031]. In particular, [0031] indicates that the model may include a neural network. As described at [0030-0031], the model generates confidence levels for future queries (i.e. queries to be performed at a future time point). As described at [0030], the predictive model is built using the data stored at data structure 340, which includes the historical query information. Furthermore, [0030] describes the prediction being based on “X”, where “X” includes previous queries as subsets.)
Heimendinger, Burgoon, and Baluja does not appear to explicitly teach
the input layer includes a plurality of input nodes each of which receives a subset of the data 
the hidden layer includes a plurality of hidden nodes that each approximates [the output] based on a trained statistical model for the user; and 
the output layer includes one or more output nodes that determine [the output]
However, Hastie—directed to analogous art—teaches 
the input layer includes a plurality of input nodes each of which receives a subset of the data (As described at the bottom of page 393, the X values correspond to the inputs of the neural network. The limitation that the input nodes receive a subset of the data indicating historical actions appears to be an intended use limitation. That is, this does not appear to be a positively recited step. In the combination with Heimendinger, data related to historical actions performed by the user through the application was used by the neural network. That is, this was input data to the neural network. In the current combination with Hastie, this data would be used in the same way (i.e. as inputs to the neural network). As shown  in Figure 11.2, there are multiple features (i.e. many “X”s) associated with a particular input.)
the hidden layer includes a plurality of hidden nodes that each approximates [the output] based on a trained statistical model for the user; and (Figure 11.2 shows the hidden layer (i.e. the pattern layer) including a plurality of nodes (which are “hidden” nodes since they are in the hidden layer). As described in the last paragraph of page 393, the hidden layer values represent a basis expansion of the inputs. That is, a basis relevant to the prediction of the network is learned by the model and the inputs are represented in this basis. The representation of an input in this basis is understood to correspond to an approximation of the desired output, which in the combination with Heimendinger corresponds to a prediction of future actions. The neural network is trained as described starting on page 395, section 11.4 “Fitting Neural Networks”.)
the output layer includes one or more output nodes that determine [the output] (Page 392, third paragraph of section 11.3 describes the output of the neural network corresponding to classification problems as providing an output for each class. In the combination with Heimendinger, a class is understood to correspond to an action and a classification into a class is understood to correspond to a prediction that the action will be performed.)
The combination of Heimendinger and Hastie are analogous art because Heimendinger suggests using a neural network and Hastie is directed to details of neural network implementation.
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have modified the teaching of Heimendinger to implement the neural network suggested by Heimendinger using the at least three layer probabilistic model taught by Hastie because Heimendinger suggests using a neural network and Hastie is directed to details of neural network implementation and the choice of number of hidden units and layers is determined by experimentation as described by Hastie on page 400, section 11.5.4.

Regarding claims 4, 15 and 20, the rejection of claims 1, 12, and 17 is incorporated herein. Furthermore, Heimendinger teaches
after determining the user forecast of the first user, receiving [a new user query] data indicating one or more products associated with the first user; ([0033] describes updating the preemptive query results in the cache when an event is triggered. In particular, an event includes a new query executed against the data source.)
identifying, using the neural network model, a second subset of data metrics, from among the set of data metrics, that correspond to the [new user query]; (The process of Figure 3 restarts in response to the new query as described at [0033]. [0032] indicates that the model updates and returns a set of queries (i.e., second subset of data metrics, see discussion of data metrics in claim 1) most likely to follow a query. The model may be a neural network as described at [0031]. The metrics of the queries returned by the model are understood to correspond to the query which was provided to the model.) 
determining that that the user forecast of the first user has changed based on the second subset of data metrics; and ([0033] describes updating the preemptive query results in the cache when an event is triggered The process continues to the forecast described at [0030-0032] (described in more detail regarding claim 1), so the forecast is based on the updated information including the new database. A determination of a new forecast is understood to correspond to a determination that the forecast has changed..)
in response to determining that that the user forecast of the first user has changed, adjusting the set of future actions based at least on the [new user query]. ([0033] describes updating the preemptive query results in the cache when an event is triggered The process then continues to generating the preemptive queries as described at [0032]. As described above, the forecast is determined based on the new data being input to the model, which is understood to correspond to data indicating the new query.)
Heimendinger does not appear to explicitly teach 
data indicating one or more products associated with the first user;…the one or more products associated with the first user…the data indicating one or more products.  
However, Burgoon—directed to analogous art—teaches
data indicating one or more products associated with the first user;…the one or more products associated with the first user…the data indicating one or more products.  (Burgoon, [0543]: “Specific market targets where approximate querying has clear and immediate value include financial Services (including insurance, product warranties, portfolio management/investment analysis), health care (disease Surveillance, insurance, drug development), retail and Supply chain management (product tracking, Such as using RFID data; inventory management/tracking; retail analytics)”.)
To clarify the combination, if a query indicating one or more products were provided by the user, then the update process taught by Heimendinger would perform the steps of claim 4. However, despite having business applications, Heimendinger does not explicitly teach receiving a query specifying one or more products. However, Burgoon teaches that approximate querying may be used in product tracking, inventory management, etc. That is, Burgoon teaches that the approximate queries may be for products.
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1. Moreover, Burgoon, [0543] indicates that approximate querying has “clear and immediate value” in the areas described.

Regarding claims 5 and 16, the rejection of claim 1 is incorporated herein. Furthermore, Heimendinger teaches
wherein the set of historical actions performed by the set of users comprises prior analytical tools submitted by the set of users through the application. ([0021] describes using input parameters such query history and peer usage to build a model for predicting future queries. See discussion of “analytical tools” regarding claim 1.) 

Regarding claim 6, the rejection of claim 1 is incorporated herein. Furthermore, Heimendinger teaches
wherein the set of users comprise one or more other users that are determined to be similar to the first user. ([0047] describes the predictive model using data corresponding to peers of the user. The designation of another user as a “peer” is understood to be an indication that the users are determined to be similar.)

Regarding claim 7, the rejection of claim 1 is incorporated herein. Furthermore, Heimendinger teaches
wherein selecting the subset of data metrics comprises: computing, for each data metric included in the set of data metrics, a likelihood that a particular data metric will be used by the first user through the application at the later time point, wherein the likelihood is computed based on the set of historical actions; and ([0032] describes computing probabilities/likelihoods for each of the queries (and consequently the data metrics associated with the query) determined by the forecast. As described above with respect to [0021], this is based on the historical actions performed by the user through the application.)
designating data metrics that have likelihoods greater than a threshold value as being included in the subset of data metrics. ([0032] describes choosing for execution those suggestions (i.e. queries) which have a probability/likelihood above a certain threshold. The metrics associated with the selected queries are the designated metrics.)

Regarding claim 9, the rejection of claim 1 is incorporated herein. Furthermore, Heimendinger teaches
wherein the [cached data] is locally stored on a client device of the first user. ([0021] indicates that the results of the likely query execution (i.e. the computed values for the subset of data metrics) may be cached at the client device.)
Heimendinger does not appear to explicitly teach
the metric table
However, Burgoon—directed to analogous art—teaches
the metric table (Abstract describes an “Information Reservoir” which is a subset of a full database or dataset which is used to provide answers to user queries, and comprises one or more tables (see [0051]). [0125,0128-0129] indicates that aggregates for the Information Reservoir may be precomputed and that the aggregation queries may be anticipated. The result of the reduction to select variables (see [0080-0086] as described above) and the addition of aggregate variables (see [0087, 0125, 0128-0129] as described above is that all of these data are stored in the Information Reservoir. [0087] indicates that the aggregate data is added to the source tables, so the data may be stored in a single table. Note examples of tables at [0063], where, for example, SALESDEPT is a single table. In the combination with Heimendinger, for example, the sales data would be stored in the same table, so the aggregate data would then be added to the respective table.)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

Regarding claim 11, the rejection of claim 9 is incorporated herein. Furthermore, Heimendinger teaches
wherein providing the [cached data] comprises configuring the client device to execute the application at the later time point such that the first quantitative information, the second quantitative information, and the aggregated quantitative information are displayed on a data analytics dashboard provided through the application. (Figure 3, step 338 shows a step of returning cached results to the user. As described above, the later time point is understood to correspond to the time when the user submits a query. Examples of the output display are shown in figure 2. This display is understood to correspond to a data analytics dashboard.)
Heimendinger does not appear to explicitly teach 
the metric table
However, Burgoon—directed to analogous art—teaches
the metric table (Abstract describes an “Information Reservoir” which is a subset of a full database or dataset which is used to provide answers to user queries, and comprises one or more tables (see [0051]). [0125,0128-0129] indicates that aggregates for the Information Reservoir may be precomputed and that the aggregation queries may be anticipated. The result of the reduction to select variables (see [0080-0086] as described above) and the addition of aggregate variables (see [0087, 0125, 0128-0129] as described above is that all of these data are stored in the Information Reservoir. [0087] indicates that the aggregate data is added to the source tables, so the data may be stored in a single table. Note examples of tables at [0063], where, for example, SALESDEPT is a single table. In the combination with Heimendinger, for example, the sales data would be stored in the same table, so the aggregate data would then be added to the respective table.)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 4PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.V./             Examiner, Art Unit 2121 



/Li B. Zhen/             Supervisory Patent Examiner, Art Unit 2121